Citation Nr: 9912996	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  98-06 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for hearing loss 
of the right ear.  

2.  Entitlement to a compensable evaluation for hemorrhoids 
with constipation.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1969 to December 1971 
and from November 1990 to April 1991 with additional periods 
of active duty for training and/or inactive duty for 
training.  This matter came before the Board of Veterans' 
Appeals (hereinafter "the Board") on appeal from a March 1998 
rating decision of the Atlanta, Georgia Regional Office 
(hereinafter "the RO") which continued a noncompensable 
disability evaluation for the veteran's service-connected 
hearing loss of the right ear and a noncompensable disability 
evaluation for his service-connected hemorrhoids with 
constipation.  The veteran has been represented throughout 
this appeal by the Georgia Department of Veterans Service.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran has level II hearing loss in the right ear.  

3.  The veteran's hemorrhoids have not been shown to be 
productive of large or thrombotic, irreducible external or 
internal hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences.  

4.  The veteran has been reasonably shown to suffer from mild 
gastrointestinal disturbances with chronic constipation, but 
no more.  





CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
hearing loss of the right ear have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, 
including §§ 4.3, 4.85, 4.86, 4.87 and Diagnostic Code 6100 
(1998).  

2.  The schedular criteria for a 10 percent evaluation for 
hemorrhoids with constipation have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7, 4.20 and Diagnostic Codes 7321, 7323, 
7336 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1995), and if so, 
whether the Department of Veterans Affairs (hereinafter 
"VA") has properly assisted him in the development of his 
claims.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claims are plausible and that all relevant facts 
have been properly developed.  Accordingly, a remand, in 
order to allow for further development of the record, is not 
appropriate.  

I.  Increased Evaluation for Hearing loss of the Right Ear

A.  Historical Review

In January 1987, service connection was granted for hearing 
loss of the right ear.  A noncompensable disability 
evaluation was assigned effective July 24, 1986.  The 
noncompensable disability evaluation has remained in effect.  



B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  
Disability evaluations for unilateral hearing loss disability 
range from noncompensable to 10 percent based on the degree 
of organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal auditory acuity to level XI 
for profound deafness.  38 C.F.R. Part 4, including §§ 4.85, 
4.87 and Diagnostic Codes 6100-6110 (1998).  The "assignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992).  

VA treatment records dated in October 1996 indicated that the 
veteran was treated for several disorders.  A December 1996 
audiological evaluation noted that the veteran complained of 
recurring right earaches.  The examiner noted pure tone 
thresholds in the right ear of 15 decibels at 1,000 Hz, 20 
decibels at 2,000 Hz, 15 decibels at 3,000 Hz and 40 decibels 
at 4,000 Hz.  The speech recognition ability in the right ear 
was 100 percent.  The examiner reported that the veteran had 
bilateral mild high frequency hearing loss.  It was noted 
that hearing aids were not indicated due to the mild nature 
of the veteran's hearing loss.  

The veteran underwent a VA examination in January 1997.  The 
veteran indicated that he suffered from hearing loss 
primarily affecting the right ear.  He reported that on 
occasion he would experience some tinnitus and mild right 
otalgia.  It was noted that there was no history of otitis 
media or externa.  The examiner reported that the veteran's 
external ear canals were occluded with cerumen, more so on 
the right.  There was no evidence of otitis media or externa.  
The examiner noted that the veteran was able to perceive the 
vibrations of a 2,048 cycle per second tuning fork with both 
ears and that he could also detect the noise from the rubbing 
of hand digits when held close to the ears.  

The veteran also underwent a VA audiological examination in 
January 1997.  The examiner noted pure tone thresholds in the 
right ear of 15 decibels at 1,000 Hz, 20 decibels at 2,000 
Hz, 20 decibels at 3,000 Hz and 45 decibels at 4,000 Hz.  The 
average pure tone threshold for the right ear was 25 decibels 
and the speech recognition ability for the right ear was 84 
percent.  The examiner indicated that the veteran had mild to 
slight sensorineural hearing loss in the right ear with good 
word recognition ability.  VA treatment records dated from 
January 1997 to November 1997 indicated that the veteran 
continued to receive treatment for multiple disorders.  

A July 1998 report from a private audiologist indicated that 
the veteran was seen with a history of hearing loss, earache 
and jaw pain.  It was noted that the veteran also complained 
of tinnitus which would vary in severity, but never totally 
subside.  The veteran reported that at times his right 
mandible and ear would become extremely sensitive to the 
touch and that he would experience a shooting pain in the ear 
at that time.  It was reported that audiometric results 
showed mild bilateral sensorineural hearing loss, 
characterized by a moderate dip at 4,000 Hz, bilaterally, 
characteristic of noise trauma.  The veteran's right ear pure 
tone average was noted to be 35 decibels and his right ear 
word discrimination ability was 100 percent at 30 decibels.  

At the March 1999 hearing before a member of the Board, the 
veteran testified that he suffered ringing in his right ear 
as well as earaches.  He reported that the earaches could 
last three to ten days.  The veteran also stated that the 
earaches could occur several times a week.  He reported that 
he would turn his television up slightly louder than normal 
and that when he talked on the phone he would use his left 
ear.  The veteran indicated that he was not presently using 
hearing aids.  

The Board has made a careful longitudinal review of the 
record.  It is observed that a January 1997 VA audiological 
examination report revealed an average pure tone threshold in 
the veteran's right ear of 25 decibels.  The speech 
recognition ability was 84 percent in the right ear.  The 
Board notes that such results translate to a numeric 
designation of hearing impairment of level II in the right 
ear.  Additionally, the Board notes that a July 1998 report 
from a private audiologist noted that audiometric results 
indicated an average pure tone threshold for the right ear of 
35 decibels with a right ear word discrimination ability of 
100 percent at 30 decibels.  The Board observes that such 
results translate to a numeric designation of impairment of 
no more than level I in the right ear.  Additionally, a 
December 1996 VA audiological examination report indicated an 
average pure tone threshold in the right ear of 23 decibels 
and a speech recognition ability of 100 percent which are 
also indicative of a numeric designation of level I hearing 
impairment.  The Board notes that absent total deafness of 
the nonservice-connected right ear, the right ear will be 
viewed as having level I or normal hearing.  38 U.S.C.A. 
§ 1160 (West 1991 & Supp. 1997); 38 C.F.R. §§ 3.383, 4.14 
(1997).  Therefore, the veteran's degree of hearing 
impairment in the right ear, with either a numeric 
designation of hearing impairment of level II or level I, 
equates to a noncompensable disability evaluation.  38 C.F.R. 
Part 4, including §§ 4.85, 4.86, 4.87 and Diagnostic Code 
6100 (1998).  Accordingly, a compensable evaluation for 
hearing loss of the right ear is not warranted.  

II.  Increased Evaluation for Hemorrhoids with Constipation

A.  Historical Review

The veteran's service medical records, for his first period 
of active service from May 1969 to December 1971, do not 
refer to complaints of or treatment for hemorrhoids or for 
constipation.  The December 1971 separation examination 
report included a notation that the veteran's anus and rectum 
were normal.  

The veteran underwent a VA general medical examination in 
January 1973.  The examiner reported that the veteran had no 
hemorrhoids.  The diagnoses referred to other disorders.  

At the December 1973 hearing on appeal, the veteran testified 
as to a back disorder.  VA treatment records dated from 
October 1973 to March 1976, including examination reports, 
indicated that the veteran was treated for several disorders.  
At an August 1976 hearing on appeal, the veteran testified, 
again, as to a back disorder.  Private treatment records 
dated in April 1986 and VA examination reports dated in 
October 1986 and November 1986 referred to other disorders.  

Additional service medical records revealed that the veteran 
was treated for hemorrhoids and for constipation.  A December 
1990 entry noted that the veteran had mild bleeding 
hemorrhoids.  A later December 1990 entry noted that the 
veteran complained of hemorrhoids for the previous two weeks.  
The assessment, at that time, was non-specific proctitis.  An 
additional December 1990 entry indicated diagnoses which 
included an acute anal fissure.  A January 1991 consultation 
report indicated an impression which included severe 
constipation, refractory to "Fleets", and hematochezia 
related to severe constipation.  A March 1991 consultation 
report related an assessment which included constipation and 
an anal fissure.  A later March 1991 entry indicated an 
assessment which included hematochezia, chronic constipation, 
hemorrhoids and an anal fissure.  

VA treatment records dated from August 1991 to January 1992 
indicated that the veteran was treated for multiple 
disorders.  An August 1991 entry reported that the veteran 
had a history of hematochezia.  An October 1991 entry noted 
that the veteran had constipation as well as a history of 
hematochezia.  

The veteran underwent a VA general medical examination in 
November 1992.  The examiner noted that there were external 
sentinel rectal tags of hemorrhoids, but no thrombosed 
internal hemorrhoids or external protruding hemorrhoids.  The 
stool was hemoccult negative.  The diagnoses included 
sentinel hemorrhoidal tags, asymptomatic.  

In July 1993, service connection was granted for hemorrhoids 
with constipation.  A noncompensable disability evaluation 
was assigned which has remained in effect.  

B.  Increased Evaluation

A noncompensable evaluation is warranted for mild or moderate 
external or internal hemorrhoids.  A 10 percent evaluation 
requires large or thrombotic, irreducible external or 
internal hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences.  38 C.F.R. Part 4, 
Diagnostic Code 7336 (1998).  

The Board notes that the veteran is service connected for 
hemorrhoids with constipation.  The rating schedule does not 
specifically address constipation.  In such situations, it is 
permissible to evaluate the veteran's service-connected 
disorder under the provisions of the schedule which pertain 
to a closely related disease or injury which is analogous in 
terms of the functions affected, as well as anatomical 
localization and symptomatology.  38 C.F.R. § 4.20 (1998).  
The Board will also evaluate the veteran's service-connected 
disorder under the provisions of 38 C.F.R. Part 4, Diagnostic 
Code 7321 (1998).  A noncompensable evaluation is warranted 
for asymptomatic amebiasis.  A 10 percent evaluation requires 
mild gastrointestinal disturbances, lower abdominal cramps, 
nausea, gaseous  distention, and chronic constipation 
interrupted by diarrhea.  Amebiasis with or without liver 
abscess is parallel in symptomatology with ulcerative colitis 
and should be rated on the scale provided for the latter.  38 
C.F.R. Part 4, Diagnostic Code 7321 (1998).  A 30 percent 
evaluation requires moderately severe ulcerative colitis with 
frequent exacerbations.  38 C.F.R. Part 4, Diagnostic Code 
7323 (1998).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

VA treatment records dated in October 1996 indicated that the 
veteran was treated for several disorders.  An October 1996 
entry noted that the veteran had a history of chronic 
constipation and hemorrhoids.  It was noted that the veteran 
was noncompliant with medication and totally unaware of the 
need to take Metamucil.  The assessment included chronic 
constipation and hemorrhoids.  An additional October 1996 
treatment report related similar diagnoses.  

The veteran underwent a VA examination in January 1997.  He 
reported that he had been having problems with hemorrhoids 
since 1990 and indicated that they were uncomfortable.  The 
veteran also noted that he had constipation and that he had 
been given Metamucil and stool softeners.  The veteran 
reported that his hemorrhoids "did not bleed much now".  
The examiner reported that there were no external hemorrhoids 
noted on inspection of the anal verge.  The veteran had a 
normal rectal sphincter and there was no evidence of rectal 
fissures or fistulae.  The examiner indicated that no blood 
was noted on the exploring digit and that no stools were 
obtained.  The diagnoses included hemorrhoids, by history, 
presently quiescent by clinical criteria.  

VA treatment records dated from January 1997 to November 1997 
indicated that the veteran was treated for several disorders.  
October 1997 and November 1997 entries related assessments 
which included chronic constipation.  

At the March 1999 hearing before a member of the Board, the 
veteran testified that he had constipation constantly.  He 
indicated that he was using two medications for constipation, 
including a stool softener, as well as suppositories for his 
hemorrhoids.  The veteran reported that his problems with his 
stools would cause his hemorrhoids to bleed at times.  He 
indicated that he did not have regular bleeding, just 
spotting in the stool.  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
fails to indicate that the veteran suffers from 
symptomatology productive of more than mild or moderate 
external or internal hemorrhoids.  38 C.F.R. Part 4, 
Diagnostic Code 7336 (1998).  The most recent January 1997 VA 
examination report noted that the veteran reported that he 
had been having problems with hemorrhoids since 1990 and 
indicated that they were uncomfortable.  The veteran noted 
that his hemorrhoids "did not bleed much now".  The veteran 
also reported that he had been given Metamucil and stool 
softeners.  The examiner noted that there were no external 
hemorrhoids on inspection of the anal verge.  The veteran had 
a normal rectal sphincter and there was no evidence of rectal 
fissures or fistulae.  Additionally, the examiner indicated 
that there was no blood noted on the exploring digit.  The 
diagnoses included hemorrhoids, by history, presently 
quiescent by clinical criteria.  The Board observes that VA 
treatment records dated in October 1996 indicated that the 
veteran was treated for chronic constipation and for 
hemorrhoids.  VA treatment records dated in October 1997 and 
November 1997 related assessments which included chronic 
constipation.  

The Board observes that the medical evidence of record 
clearly fails to indicate that the veteran suffers from large 
or thrombotic, irreducible external or internal hemorrhoids 
with excessive redundant tissue evidencing frequent 
recurrences as required for a 10 percent evaluation pursuant 
to the appropriate schedular criteria noted above.  The 
examiner, pursuant to the January 1997 VA examination report, 
specifically noted that the veteran did not have external 
hemorrhoids or any rectal fissures or fistulae.  The evidence 
of record simply fails to indicate that the veteran suffers 
from large or thrombotic irreducible external or internal 
hemorrhoids.  The Board observes that the veteran did testify 
at the March 1999 hearing before a member of the Board, that 
he did have occasional bleeding due to his hemorrhoids.  The 
Board notes, however, that such symptomatology is not 
presently shown by the clinical evidence of record.  

The Board notes that the veteran is service-connected for 
hemorrhoids with constipation.  As noted above, VA treatment 
records dated in October 1996, October 1997 and November 1997 
all indicated assessments which included chronic 
constipation.  Also, the January 1997 VA examination report 
noted that the veteran reported that he had been given 
Metamucil and stool softeners.  The veteran also testified 
that he suffered from constant constipation.  The Board 
observes that pursuant to the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 7321 (1998), a 10 percent evaluation is 
warranted for symptomatology including mild gastrointestinal 
disturbances  and chronic constipation.  Therefore, the Board 
is of the view that the evidence is sufficiently in equipoise 
as to whether a 10 percent evaluation, reflecting such 
symptomatology, is more nearly indicative of the veteran's 
disability picture under the facts of this case.  The Board 
notes that the evidence of record fails to indicate that the 
veteran suffers from moderately severe colitis with frequent 
exacerbations as required for a 30 percent evaluation 
pursuant to the 38 C.F.R. Part 4, Diagnostic Codes 7321, 7323 
(1998).  Accordingly, the Board concludes that a 10 percent 
evaluation is warranted for the veteran's service-connected 
hemorrhoids with constipation.  


ORDER

A compensable evaluation for hearing loss of the left ear is 
denied.  A 10 percent evaluation for hemorrhoids with 
constipation is granted, subject to the laws and regulations 
governing the award of monetary benefits.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

